Case 20-12522-JTD Doc 305 Filed 10/27/20 Pagelof7

BUXTON % HELMSLEY FILED

New York Headquarters Mr. Alexander E. Parker 2020 OCT 2 7 AM 10: 10
1185 Avenue of the Americas, Floor 3 Senior Managing Director CLERK
New York, N.Y. 10036 E. alexander.parker@buxtonhelmsle¥ SoG NK RUP TCY CouRT
T. +1 (212) 951-1530 JISTRICT OF DELAWARE

F. +1 (212) 951-1530

VIA REGISTERED U.S. POSTAL MAIL ONLY

October 13, 2020

The Honorable John T. Dorsey
Delaware Bankruptcy Court

824 North Market Street, 5th Floor
Wilmington, DE 19801

MOTION FOR APPOINTMENT OF EQUITY COMMITTEE
Mallinckrodt, plc. Chapter 11 Bankruptcy, dated October 12, 2020 (Case No.: 20-12522)

Your Honor:

I write to you on behalf of The Buxton Helmsley Group, Inc., an asset management firm based in New York, N.Y., and
- more importantly — our investors, who retained a minority, but significant (to our firm) interest in Mallinckrodt ple.
common stock (hereinafter, “Mallinckrodt”, formerly listed and traded on the New York Stock Exchange under ticker
“MNK”).

These Chapter 11 restructuring plans proposed by management were negotiated in the worst of faith, with absolutely
no attempt or intent to uphold their fiduciary duty to shareholders. The current restructuring plans give no
consideration to shareholder interests, despite an immense ~$1.5 billion in shareholders equity (after adding ~$380
million to shareholder’s equity with their ~$265 million Acthar Gel litigation settlement). Management has abandoned
and violated their fiduciary duty, corruptly vouching to wipe out existing shareholders, when there is very surely
immense value that could be returned to shareholders in the event of a liquidation (if that were the only other
option). This company is far from hopelessly insolvent and that value belongs to the shareholders, whether
management wants to liquidate or reorganize their capital structuring. Management is even more appalingly — at the
same time of attempting to wipe out shareholders with immense equity - vouching to give opioid litigants a much
sweeter deal than the original settlement agreement in principle (their settlement now being received on a much more
advanced timeline). It is very clear management has abandoned the interest of shareholders and shareholder rights
must be properly represented in this case in order for truly equitable justice to be had.

Page 1 of 7
Case 20-12522-JTD Doc 305 Filed 10/27/20 Page2of7

It should illustrate to you the “ethics” of our management, the bonuses that they awarded themselves just days ahead
of the bankruptcy filing, in an attempt to sidestep your courtroom and bankruptcy procedures for compensation
authorization. As a side note, I greatly hope that you will claw back those executive bonuses, given there is no reason
they should receive value any more than the zero value they “negotiated” for shareholders. We trusted them to act
ethically and it is clear they lack that ability, not only with regards to shareholder interests, but even with sneaky
compensation attempts that they knew a judge would likely take issue to. They lack ethics on every and all fronts.

With $1.5 billion in asset equity belonging to shareholders and a corrupt management team (being steered by a just as
corrupt board of directors), it is imperative that equity holders have an advocate in this process, as we have none now.
Those who have a fiduciary duty to protect shareholders in this case are now attempting to commit highway robbery,
attempting to pillage the billions in retirement assets of many that they were so entrusted to safeguard. If creditors
cannot agree to current shareholders retaining the ~$1.5 billion in equity belonging to them, the only other fair
resolution is to liquidate this company. It is very likely that there would actually be enhanced equity in the event of a
liquidation, given the very likely synergies and greater efficiency that other pharmaceutical companies could
experience as part of acquiring Mallinckrodt assets.

This request for an equity committee is very substantiated, for the following reasons:

© This company is far from “hopelessly insolvent”, with an even larger margin of equity belonging to
shareholders as a result of the settlements as part of this restructuring proposal. Our equity would - again -
very likely be worth even more than current GAAP book value in the event of a liquidation, given the
synergies and efficiency improvements that could be experienced as a result of assets being sold to
competitors.

¢ An equity committee would be far from an “undue burden”, given the billions in equity belonging to
shareholders, the sheer size of this company, and the fact that the representation we counted on (our
management and board) has failed us miserably, and clearly lacks the moral compass required for us to trust
them any further in this process. The loss that will be incurred by the many investors who entrusted our
management and board to protect our interests will far supercede the (relatively, much minor) burden of
putting in place a committee that will protect our interests, since our current management and board clearly
have switched to siding with the interests of creditors and only themselves.

e Acreditor committee has an economic incentive to claim no equity value exists. At present, creditors have
representation for their interests, when equity holders have none, leaving the scale of representation far out of
balance and this case on course for an extremely disastrous outcome that will result in losses for many, many

retirement accounts — people who should not be the victims of a corrupt management’s actions.

I would like to preemptively strike possible objections to this motion, to ensure your time is not wasted any more than
what this management is already causing:
© If Mallinckrodt management denies violating their fiduciary duty as part of the restructuring negotiations
that have taken place and insists on their claim that Mallinckrodt's balance sheet is similar to the unfolding
of a ponzi scheme (with a very sizable margin of portrayed equity vanishing into thin air), that even further
strengthens the grounds for equity holders being appointed independent counsel to get trustable clarity on
whatever value does truly exist and was not fictionally made up by our then obviously inept and corrupt
management. Ifbillions in shareholder’s equity has vanished into thin air, it is imperative an equity

committee completes an independent investigation so that we may turn over the results of that investigation

Page 2 of 7

 
Case 20-12522-JTD Doc 305 Filed 10/27/20 Page 3of7

for Securities and Exchange Commission action (and class-action lawsuits) on grounds of highly misleading
(and possibly, fraudulent) financial statements.

e If there is an objection made on grounds that the bond market is an accurate representation of a shortfall in
shareholder’s equity, I think they need to refer, perhaps, to the case of Enron (or the many other financial
accounting blunders in the history of corporate accounting), where they will quickly realize that argument of
market efficiency holds no water in proof of concept. Neither the bond market, nor the equity market,
possess detailed enough information (based on that of which has been publicly disseminated by management)
in order to make valuation judgements that would have more perceived integrity than of those financial
statements which Mallinckrodt management prepared. Therefore, the market’s opinion in no way could have
the integrity and trustworthiness of an independent equity holder committee’s investigation, given the
market’s access to less detailed company information than that of management, and no more information
than what management decides to publicly disseminate. Thus far, the market has only been able to rely on
management's portrayal of shareholders’ equity, which both management and the creditor’s committee and
implicitly allege that management made great mistakes of judgment with regards to. Non-GAAP, marketable
values of assets clearly were not portrayed in the case of bond (or equity) trading values of Enron either (quite
the opposite of the possible claims here), so that claim of market knowledge superseding that of the
information portrayed by management is debunked with not only the story of Enron, but also countless other

accounting blunders in finance history.

I believe it to be also critical to point out and include the letter that I sent to the Mallinckrodt board of directors on
September 28, 2020, in which I warned Mallinckrodt that their Chapter 11 contemplations were not in the best interest
of shareholders, given that the plaintiffs of outstanding litigation would be far less likely to settle (with a Chapter 11
threat instead of a Chapter 7 filing threat), knowing they would receive equity in a very profitable company if they
merely held out. And, just as I thought, they not only followed through on a Chapter 11 reorganization, but switched to
the interests of the opposing litigants, offering them a sweeter deal than even before, not in return for anything of value
to shareholders. They then not only decided it was acceptable to attempt wiping out billions in shareholder’s equity,
but steal from shareholders in the form of bonuses for their “hard work” negotiating for us (much sarcasm implied) as

part of these restructuring plans.

I will begin closing with that I very much hope both creditors and existing shareholders realize that it will be in
everyone’s best interest to throw out the current management and board of directors upon resolution of this
bankruptcy case. With them stabbing longstanding shareholders in the back here, you can bet they will do it again, if

it means their personal gain.

The equity holders’ rights are not at all represented at present, with management engaging in the most traitorous of
actions and proving that they cannot be trusted to protect shareholders through the course of this bankruptcy process.
Their actions singlehandedly underscore the need for independent equity holder representation to gain clarity and true
equitable justice in this bankruptcy case of Mallinckrodt, Plc.

(Continued on Next Page)

Page 3 of 7

 
Case 20-12522-JTD Doc 305 Filed 10/27/20 Page4of7

I greatly appreciate your attention to this motion and look forward to your response.

Most Sincerely,

AA

Alexander E. Parker
Senior Managing Director
The Buxton Helmsley Group, Inc.

Page 4 of 7
Case 20-12522-JTD Doc 305 Filed 10/27/20 Page5of7

EXHIBIT A:

Letter to Mallinckrodt Board of Directors
September 28, 2020

Page 5 of 7
 

Case 20-12522-JTD Doc 305 Filed 10/27/20 Page6éof7

BUXTON &® HELMSLEY

New York Headquarters Mr. Alexander E. Parker
1185 Avenue of the Americas, Floor 3 Senior Managing Director
New York, N.Y. 10036 . _ E. alexander.parker@buxtonhelmsley.com

T. +1 (212) 951-1530
F. +1 (212) 951-1530

VIA REGISTERED U.S. POSTAL MAIL ONLY

Mr. Angus Russell, Chairperson of the Board
Mr. Mark Trudeau, Chief Executive Officer, President, and Director
Mr. David Carlucci, Director

Mr. J. Martin Carroll, Director

Mr. Paul R. Carter, Director

Mr. David Norton, Director

Mr. Carlos V. Paya, M.D., Ph.D., Director

Ms. JoAnn Reed, Director

Ms, Anne C, Whitaker, Director

Mr. Kneeland Youngblood, M.D., Director
Mallinckrodt plc. — New Jersey Principal Office
1425 US. Route 206

Bedminster Township, N.J. 07921

Re: Chapter 11 Bankruptcy Contemplation

Ladies and Gentlemen:

September 28, 2020

I write to you on behalf of The Buxton Helmsley Group, Inc., an asset management firm headquartered in New York,

N.Y., and — more importantly - our investors, who currently retain a significant interest in the common stock of

Mallinckrodt plc., and have for some time (even prior to the commencement of the CMS-related litigation). I had sent

in an e-mail to investor relations this afternoon (September 28, 2020), outlining my concerns with the path that you are

publicly contemplating, and also its negative byproduct effects that it quite obviously is having on the settlement of the

outstanding opioid and CMS litigation.

I will start with that the public contemplation of a Chapter 11 filing is not as powerful of a negotiating tactic as a

Chapter 7 filing threat would be. The only reason that a Chapter 11 filing should be contemplated is if creditors agree

for us to retain our equity in the assets of the company, or better. If that is not possible, the only thing that should be

Page 6 of 7

 

 
Case 20-12522-JTD Doc 305 Filed 10/27/20 Page /7of7

contemplated is a Chapter 7 filing for liquidation of the company, as our equity is valuable and there is no reason it
should be wiped out. If the company continues with its contemplated Chapter 11 filing without a plan supported by
creditors that current Mallinckrodt shareholders retain their interest in the company, that would be breach of your
fiduciary duty, being that you are choosing the route of less assurance that existing shareholders receive consideration
for their rightful equity in the company’s assets — there is significant equity on the company’s books that belongs to the
shareholders. | also believe that it is highly detrimental and a breach of duty to use the threat of a Chapter 11 filing
against those plaintiffs in the opioid and CMS litigation, being that is only to ensure the retention of the executives’ jobs
and being that those litigation plaintiffs would actually likely be better off with a Chapter 11 reorganization versus a
Chapter 7 filing, given that they would likely receive their claim values on a much more accelerated timeline than they
would with a settlement, if it were simply equitized (given that the current opioid settlement is set to pay out over
multiple years). With a Chapter 7 filing, they would have no assurance that they would receive consideration for their
claims, while they would almost surely receive equity in the reorganized company. The only other beneficiaries to such
a reorganization where shareholders would almost surely get wiped out, would be the executives. If this ship goes
down, the executives should not fare better than the current shareholders, otherwise it is quite blatantly clear that you
did not act in their best interest. You should be impacted just the same as us shareholders. It is all too easy for you to
simply throw in the towel, and you need to attempt to make these settlements and ensure the continuity of this

company as though your jobs depend on it.

To get to the point, I am telling all of you this, as I believe that your current actions are not in the best interest of
shareholders. I also worry that you will simply throw in the towel with a Chapter 11 reorganization, when that is very
clearly — for the many reasons | outlined above — not in the best interest of shareholders. I must warn that ifa
bankruptcy filing is made not that is not in the best interest of shareholders, | will immediately prompt the filing of a
class-action lawsuit against the company to both halt the bankruptcy process and ensure that we receive the value that
we are entitled to (or at least maximize our chances of it). The value of this company is not something that should just
be wiped away merely because it is the easy way out; this is a chunk of the retirement nest egg of many, and you must
treat this situation accordingly. I am very well connected with law firms specializing in class-action litigation
surrounding securities matters and have previously been a part of such class-action and whistleblower litigation. If
anything is done here that is not in the best interest of shareholders, this will get very messy, as I will stand up for all

shareholders here — you can count on it.
On behalf of all shareholders, I appreciate your attention to this matter and ensuring that a fair outcome is had for all.

Most Sincerely,

AS—-

Alexander E. Parker
Senior Managing Director

The Buxton Helmsley Group, Inc.

Page 7 of 7
